DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Response to Amendment
The amendment filed on May 16, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on September 22, 2021.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“knob ring...configured to return to the initial position when released” in claims 1, and 17. The limitation is interpreted as the knob ring has spring as described in paragraph [163] of the instant specification “Return springs S1 and S2 provide a restoring force which causes the knob ring 304 to return to the original position thereof”, and equivalents thereof.
“the first display unit …. is configured to rotate about the first knob together with a body of the first knob ring” in claim 14. The limitation is interpreted as the display unit is attached to knob ring paragraph [23] of the instant specification “a display unit formed integrally with the knob ring”, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “click” and “hold” operations are interpreted as based on variation of time intervals of the timer knob rotation, the controller can execute different commands. 
The claimed “adjustment unit” is interpreted as a numerical value as described in paragraph [26] of the original disclosure “Whenever the knob ring is moved, the previously set default temperature is increased or decreased by a preset adjustment unit (for example, 1 °)”. Hence “adjustment unit” is not a physical structure. 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities: the amended claims are not properly marked. MPEP 714 cites 37 CFR1.121 ( c-2,3)
“(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 recite “a value of the preset adjustment unit of the …knob ring is set to be smaller than a difference between two adjacent default values”. However, the original disclosure does not explicitly describe that adjustment unit of ring is smaller than the difference between values of the knob. Paragraph [26] of the original disclosure describes “Once the default temperature is set, the user may then more precisely adjust the previously set default temperature by moving the knob ring provided on the knob module. Whenever the knob ring is moved, the previously set default temperature is increased or decreased by a preset adjustment unit (for example, 1 °)”. Thus, the knob ring changes the values set by the knob by a preset unit wherein the preset unit can be any value.
Claims 2-15, and 17-20 are rejected based on their dependency on claims 1, and 16 respectively.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 USC 103 as being unpatentable.
Claims 1, 4-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), and Wolf Dual Fuel Range User guide, 2012 and Wolf control knob, 2015 (hereafter Wolf). 
Regarding claim 1, 
“A cooking device comprising: a heating module configured to supply heat energy for cooking food;” (Dondurur teaches in abstract control knobs for stoves and ovens incorporating both a timer and a temperature controller whereas stoves and ovens are cooking devices with heating modules) 
    PNG
    media_image1.png
    547
    685
    media_image1.png
    Greyscale

Fig. 1 of Dondurur teaches dual rotary control knobs
“a first knob module configured to set a cooking temperature for the heating module;” (Fig. 1 teaches knob module 10a to control cooking temperature )
 “and a second knob module configured to set a target cooking time for the heating module,”  (Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the first knob module that controls temperature to control time as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Moreover, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B.)
“wherein the first knob module includes: a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions at preset intervals on which a plurality of default temperatures corresponding to respective rotational positions are marked;” (Fig. 1 teaches ring 102a as rotatable temperature control ring wherein temperature is controlled by adjusting the power level of the respective stove. Fig. 1 further teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Fig. 1 also teaches knob 100 and timer indicia 504 with predefined numerical time duration and increment. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module to use knob 100 to control temperature as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the courts have held that rearrangement of parts requires only ordinary skilling the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.) 
However, the primary combination of references does not teach spring in knob, a display unit on knob ring to display temperature using both the knob and knob ring to adjust temperature.
“a first knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released,” (The claim “to return to the initial position when released” is interpreted as the knob ring has spring as described in paragraph [163] of the instant specification “Return springs S1 and S2 provide a restoring force which causes the knob ring 304 to return to the original position thereof.” 
Wylie teaches a control knob housing for appliances with built in display. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“and a first display unit provided on one side of the first knob 4Serial No. 16/209,202Docket No. DAE-0036.01 ring and configured to display the cooking temperature,” (Wylie teaches a control knob housing for appliances with built in display. Wylie teaches in Fig. 7, a display unit 31 provided at one side of knob 27 to display temperature of oven.


    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the display device from knob 27 to ring 25 in Wylie. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Wiley further teaches “the display on the knob is never hidden by the rotation” in column 3, lines 5-10. The same motivation is applied to the knob ring when the ring is designed to adjust temperature. Additionally, Wylie teaches placing the display unit directly adjacent to the knob unit such a way that the display is never hidden. This motivation gives two obvious to try options to place the display unit- either on the knob or on the ring. MPEP 2143.E.
Furthermore, placing the display on the ring instead of knob is rearrangement of parts, wherein the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
However, the primary combination of references does not teach using both the knob and knob ring to adjust temperature.
 “wherein a movement of the first knob ring increases or decreases the default temperature set by the first knob by a preset adjustment unit;… wherein a value of the preset adjustment unit of the first knob ring is set to be smaller than a difference between two adjacent default values of a plurality of default temperatures marked on each rotational position of the first knob,” ( Wolf teaches a dual fuel range oven wherein the oven temperature is controlled by control knob and bezel. Here, bezel corresponds to the knob ring. Thus Wolf is from the same field as the instant claim.

    PNG
    media_image3.png
    537
    521
    media_image3.png
    Greyscale

Control knob module taught in Wolf
Wolf teaches a control knob unit with knob, ring, display on page 21. Pages 24-31 teaches that when bezel is set at a preset cooking mode, like bake(350 °F,) convection bake(375°F)etc., the corresponding cooking temperature is preset and displayed on the display unit. “Temperature can be adjusted in 1° increments. To change the temperature setting from 350°F (175°C), immediately turn the oven selector knob to the right to increase the oven temperature or to the left to decrease the oven temperature” as taught in page 24. Wolf teaches bezel to select a preset value, and knob to change the preset value. It would have been obvious for a person having ordinary skill in the art to rearrange the knob to select a preset value, and the bezel to change the preset value. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04-VI-C.

    PNG
    media_image4.png
    1025
    1818
    media_image4.png
    Greyscale

Wolf control Knob (2015)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the knob ring to change the preset values as taught in Wolf in the knob module of Dondurur. One of ordinary skill in the art would have been motivated to do so because “ten cooking modes and multiple features, each dedicated to giving the best results for a specific kind of cooking. This is the ultimate in oven performance, fine-tuned for your individual cooking preferences. Large, easy-to-see-and-read graphics on control panel and knobs. Unique, coaxial oven selector knob(s) make it easy to set oven temperatures in different cooking modes. Most cooking modes have a temperature setting span of 170°F (75°C) to 550°F (290°C), adjustable by 1° increments.”)
“and wherein the second knob module includes: a second knob configured to rotate in the first or second direction and having a plurality of rotational positions at preset intervals on which a plurality of default amount of time corresponding to respective rotational positions are marked; a second knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the second knob ring increases or decreases the default amount of time set by the second knob by a preset adjustment unit;  a second display unit provided on one side of the second knob ring and configured to display the cooking time,…. And wherein a value of the preset adjustment unit of the second knob ring is set to be smaller than a difference between two adjacent default values of a plurality of default amount of time marked on each rotational position of the second knob.” (This limitation is duplicating the limitations of first knob module to use this knob module to control cooking time. Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the first knob module that controls temperature to control time as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Moreover, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B.)
Regarding claim 4,
“The cooking device of claim 1, wherein when the first knob module is manipulated to set a preheat temperature in a state in which the heating module is not operating, the heating module is controlled to operate until a temperature of the heating module reaches the preheat temperature.” ( Wolf teaches preheating the oven when the oven is off. Wolf teaches turning oven selector knob bezel to bake to start preheating on page 24. Wolf also teaches that the oven sends a chime signal when it reaches the preheat temperature on page 24.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the knob module to preheat the oven as taught in Wolf to the knob module of Dondurur. One of ordinary skill in the art would have been motivated to do so because “ten cooking modes and multiple features, each dedicated to giving the best results for a specific kind of cooking. This is the ultimate in oven performance, fine-tuned for your individual cooking preferences. Large, easy-to-see-and-read graphics on control panel and knobs. Unique, coaxial oven selector knob(s) make it easy to set oven temperatures in different cooking modes. Most cooking modes have a temperature setting span of 170°F (75°C) to 550°F (290°C), adjustable by 1° increments.”)
Regarding claim 5,
“The cooking device of claim 4, wherein when the temperature of the heating module reaches the preheat temperature, a preheating end notification operation using at least one of the first display unit or an audio output unit is performed.” (Wolf teaches preheating the oven when the oven is off. Wolf teaches turning oven selector knob bezel to bake to start preheating on page 24. Wolf also teaches that the oven sends a chime signal when it reaches the preheat temperature on page 24.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the knob module to preheat the oven as taught in Wolf to the knob module of Dondurur. One of ordinary skill in the art would have been motivated to do so because “ten cooking modes and multiple features, each dedicated to giving the best results for a specific kind of cooking. This is the ultimate in oven performance, fine-tuned for your individual cooking preferences. Large, easy-to-see-and-read graphics on control panel and knobs. Unique, coaxial oven selector knob(s) make it easy to set oven temperatures in different cooking modes. Most cooking modes have a temperature setting span of 170°F (75°C) to 550°F (290°C), adjustable by 1° increments.”)
Regarding claim 6,
“The cooking device of claim 4, wherein when the first knob module is manipulated to set the cooking temperature after the temperature of the heating module reaches the preheat temperature,” (similar scope to claim 4 and therefore rejected under the same argument.)
 “the heating module is  controlled to operate until the cooking time of the heating module reaches a preset target cooking time.” (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.”)
Regarding claim 7,
“The cooking device of claim 6, wherein when the cooking time of the heating module reaches the target cooking time, at least one of the first display unit or the audio output unit is controlled to generate a cooking end notification.” (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.”)  
Regarding claim 8, 
 “The cooking device of claim 4, wherein when the cooking temperature  is not set after a preset waiting time after the temperature of the heating module reaches the preheat temperature, the heating module is  controlled to operate on the basis of the preheat temperature until the cooking time of the heating module reaches the preset target cooking time.” (Dondurur teaches in abstract a control knob for setting the temperature and time of a stovetop burner or oven for cooking. “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” Hence Dondurur teaches operating the heating module until it reaches a preset cooking time. However, Dondurur does not teach waiting time after preheating. 
Wolf teaches preheating the oven to a preset temperature. Page 24 teaches “Turn oven selector knob bezel counterclockwise to BAKE…..Oven temperature is preset at 350°F (175°C). Touch ENTER on the control panel or turn the oven selector knob to the left or right to turn on the oven. Temperature can be adjusted in 1° increments. To change the temperature setting from 350°F (175°C), immediately turn the oven selector knob to the right to increase the oven temperature or to the left to decrease the oven temperature. Add food when the chime signals that the oven has reached preheat temperature.” Wolf teaches that to change temperature setting in BAKE mode from 350°F, the knob needs to be turned immediately. Thus, it is implied that if the knob is not turned immediately then the oven will operate at the preset temperature of 350°F during BAKE, wherein 350°F is the preheat temperature in BAKE mode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the knob module to preheat the oven as taught in Wolf to the knob module of Dondurur. One of ordinary skill in the art would have been motivated to do so because “ten cooking modes and multiple features, each dedicated to giving the best results for a specific kind of cooking. This is the ultimate in oven performance, fine-tuned for your individual cooking preferences. Large, easy-to-see-and-read graphics on control panel and knobs. Unique, coaxial oven selector knob(s) make it easy to set oven temperatures in different cooking modes. Most cooking modes have a temperature setting span of 170°F (75°C) to 550°F (290°C), adjustable by 1° increments.”)
Regarding claim 11,
“The cooking device of claim 1, wherein the cooking time of the heating module is measured on the basis of a preheat start time or a cooking start time.” (Dondurur teaches in paragraph [19]   “a cooking heat element is energized at a heat set by the heat control mechanism only for a time duration set by the time control mechanism, after which the cooking heat element is shut off and the heat control knob 12a returns to "OFF".” Hence the cooking time in Dondurur is measured from cooking start time.)
Regarding claim 12,
“The cooking device of claim 1, wherein the plurality of rotational positions of the first knob includes a first position which is a first distance from an initial position of the first knob and a second position which is a second distance from the initial position greater than the first distance, wherein a first default temperature assigned to the first position is less than a second default temperature assigned to the second position,” (Annotated Fig. 1 of Dondurur)
“and wherein manipulation of the first knob ring incrementally increases or decreases the first default temperature or the second default temperature by the same present adjustment amount.”  (Similar scope to claim 1 and therefore rejected under the same argument)
Regarding claim 13,
“The cooking device of claim 1, wherein the first knob ring has an annular shape surrounding the first knob and includes a protrusion that protrudes upward at an upper portion of the first knob ring.” (Dondurur teaches annular knob dials but does not explicitly teach protrusion on the dials. 
Wiley teaches annular knob ring 25 and protrusion 65 upward from knob ring 25 in Fig. 7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley.)
Regarding claim 14,
“The cooking device of claim 12, wherein the display screen is positioned higher than the upper surface of the first knob when the first knob ring is positioned in the initial position” (Fig. 7 of Wiley)

    PNG
    media_image5.png
    440
    864
    media_image5.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
 “and is configured to rotate about the first knob together with a body of the first knob ring.”  (Wiley teaches a display unit 31 formed with the knob such that the display unit rotates about the knob ring together with a body of the knob.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the display device from knob 27 to ring 25 in Wylie. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Wiley further teaches “the display on the knob is never hidden by the rotation” in column 3, lines 5-10. The same motivation is applied to the knob ring when the ring is designed to adjust temperature. Additionally, Wylie teaches placing the display unit directly adjacent to the knob unit such a way that the display is never hidden. This motivation gives two obvious to try options to place the display unit- either on the knob or on the ring. MPEP 2143.E.)
Regarding claim 15,
“The cooking device of claim 14, wherein the first knob ring is configured to return to the initial position by an elastic force when the first knob ring is released such that the display screen is positioned at the initial position.” (The claim is interpreted as the knob ring has spring as described in paragraph [163] of the instant specification “Return springs S1 and S2 provide a restoring force which causes the knob ring 304 to return to its original position.” Dondurur does not explicitly teach spring attached to knob ring. 
Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13. Since the display is attached to the knob, it is implied that the display unit also returns to its nominal centered position. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the spring and display device from knob 27 to ring 25 in Wylie. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Wiley further teaches “the display on the knob is never hidden by the rotation” in column 3, lines 5-10. The same motivation is applied to the knob ring when the ring is designed to adjust temperature. Additionally, Wylie teaches placing the display unit directly adjacent to the knob unit such a way that the display is never hidden. This motivation gives two obvious to try options to place the display unit- either on the knob or on the ring. MPEP 2143.E.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10.)
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), and Wolf Dual Fuel Range User guide, 2012 (hereafter Wolf) as applied to claim 1 above and further in view of Gombert et al., US9606644 (hereafter Gombert).
Regarding claim 2, 
The primary combination of references does not explicitly teach detecting rotation based on time interval.
“The cooking device of claim 1, wherein when the first knob ring or the second knob ring is manipulated to perform a click operation in which the first knob ring or the second knob ring is rotated and held at a prescribed position for less than a predetermined amount of time, the default temperature or the default time is increased or decreased by a number of the click operation.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the knob ring rotation. 
Gombert teaches two rotary elements 3 and 4 in Fig. 1. The elements can rotate 360 degrees in both clockwise and counter clockwise directions. Gombert teaches in abstract “The invention relates to a manually operable input device (1) having a sensor system (15) that comprises at least one rotary control knob (4) for detecting at least one movement characteristic variable. By predefining various movement patterns at the rotary control knob (4), various control commands can be generated.” Column 5, lines 15-20 teaches “control knob 4 is preferably capable of detecting one or more of the following movement characteristic variables: a movement direction, a movement duration, a rotational angle, a movement pause, a rotational speed and/or a rotational acceleration of the rotatable element of the rotary control knob 4.” 
    PNG
    media_image6.png
    468
    755
    media_image6.png
    Greyscale

Fig. 1 of Gombert teaches rotating and detecting different patterns based on direction and time
Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of the knob ring as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract.)
Regarding claim 3, 
“The cooking device of claim 1, wherein when the first knob ring or the second knob ring is 5Serial No. 16/209,202Docket No. DAE-0036.01 manipulated to perform a holding operation in which the first knob ring or the second knob ring is rotated and held at a prescribed position for at least a predetermined amount of time, the default temperature or the default time is increased or decreased for a duration of the holding operation.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the knob ring rotation. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of the knob ring as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract.)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), and Wolf as applied to claim 1 above and further in view of how to use buttons on the instant pot website (hereafter instant pot).
 “The cooking device of claim 1, wherein when the target cooking time is not set using the second knob module, the target cooking time is set to a preset default time limit.”(Primary combination of references does not explicitly teach setting the timer at a default value.  Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. Instant pot is a cooking appliance and it is solving the same problem of setting a default cooking time as the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website.)

    PNG
    media_image7.png
    824
    1482
    media_image7.png
    Greyscale

Screenshot of instant pot website teaching preset time for cooking
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), and Wolf as applied to claim 4 above and further in view of Keenovens.com, June 2017 (hereafter keenovens.com).
“The cooking device of claim 4, wherein when the preheat temperature is set lower than a current temperature of the heating module before the temperature of the heating module reaches the preheat temperature, the temperature of the heating module is regarded to have reached the preheat temperature.” (The primary combination of references does not explicitly teach this limitation. 
 Screenshot of keenovens.com teaches microprocessor based ON/OFF controllers for temperature control in ovens. Hence Keenovens.com is solving the same problem of comparing current and desired temperatures and controlling heating as the instant claim.
Keenovens.com teaches “The output from the controller is either on or off, with no control between these two points.  For industrial oven heating control, the output is ON when the temperature is below the set point, and OFF when the temperature of the oven is above set point.” Hence when preheat temperature is set lower than a current temperature, no preheating cycle is needed. 

    PNG
    media_image8.png
    850
    1764
    media_image8.png
    Greyscale

Screenshot of keenovens.com, 2017
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the ON/OFF controller of keenovens.com to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it “provides an economic solution” as taught in keenovens.com.)
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 16/209202, US 20190170361(hereafter 16/209202), and in view of Dondurur et al., US 20120204854 (hereafter Dondurur) , Wylie et al., US 7171727 (hereafter Wylie), and Wolf.
Regarding claim 16,
“ A cooking device comprising: a body; a heating module configured to supply heat energy for cooking food; a first knob module provided on a front surface of the body and configured to set a cooking temperature for the heating module; and a second knob module provided on the front surface of the body and configured to set a target cooking time for the heating module,” (Background section of the instant specification,16/209202, teaches a cooking device 10 in Fig. 1 with a body, and oven 30 and cooktop 21 to supply energy for cooking. Paragraph [13-14] teaches multiple knobs 52 wherein “an amount of heat energy supplied by a heating source provided in the cooking device or a cooking time is adjusted mainly by rotating the knob-type input unit 52.”)
 “ wherein the first knob module includes: a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions circumferentially disposed at preset intervals on which a plurality of default temperatures corresponding to respective rotational positions are marked;” (Similar scope to claim 1 and therefore rejected under the same argument. Fig. 1 of Dondurur teaches circumferentially disposed preset intervals on knob module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knob modules of Dondurur to the prior art cooking device of 16/209202. One of ordinary skill in the art would have been motivated to do so to design “electrical control systems for appliances, and particularly to a control knob for stoves and ovens that combines a temperature control and a timer coupled with an automatic power shut-off feature into a single control knob assembly” as taught in paragraph [2] of Dondurur.)
“a first knob ring provided coaxially relative to the first knob,” (Fig. 1 of Dondurur.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knob modules of Dondurur to the prior art cooking device of 16/209202. One of ordinary skill in the art would have been motivated to do so to design “electrical control systems for appliances, and particularly to a control knob for stoves and ovens that combines a temperature control and a timer coupled with an automatic power shut-off feature into a single control knob assembly” as taught in paragraph [2] of Dondurur.) 
 “the first knob ring being positioned at an initial position and configured for manipulation in the first or second direction to increase or decrease the default temperature set by the first knob by a preset adjustment amount; and a first display unit provided on one side of the first knob ring and configured to display the cooking temperature,” (Similar scope to claim 1 and therefore rejected under the same argument.)
 “and wherein the second knob module includes: a second knob configured to rotate in the first direction or the second direction and having a plurality of rotational positions at preset intervals on which a plurality of default amount of time corresponding to  respective rotational positions are marked;  a second knob ring provided coaxially relative to the second knob, the second knob ring being positioned at an initial position and configured for manipulation in the first direction or the second direction to increase or decrease the default amount of time set by the second knob by a preset adjustment unit; and a second display unit provided on one side of the second knob ring and configured to display the cooking time, wherein a value of the preset adjustment unit of the first knob ring is set to be smaller than a difference between two adjacent default values of a plurality of default temperatures marked on each rotational position of the first knob, and wherein a value of the preset adjustment unit of the second knob ring is set to be smaller than a difference between two adjacent default values of a plurality of default amount of time marked on each rotational position of the second knob.” (Similar scope to claim 1 and therefore rejected under the same argument.)

    PNG
    media_image9.png
    601
    641
    media_image9.png
    Greyscale

Fig. 1 of 16/209202 teaches prior art cooking device
  Regarding claim 17,
 “The cooking device of claim 16, wherein the first and second knob rings are configured to return to the initial positions when released.” (Similar scope to claim 1 and therefore rejected under the same argument.)
Regarding claim 18,
“The cooking device of claim 17, wherein the first and second knob rings are returned to the respective initial positions by elastic force.”(Similar scope to claim 1 and therefore rejected under the same argument.)
Regarding claim 19,
“The cooking device of claim 17, wherein the first and second knob rings are configured to rotate within a predetermined angle in the first or second directions.” (Annotated Fig. 1 of Dondurur teaches knob rings rotate 360 degrees in clockwise or counterclockwise direction. Here 360 degree corresponds to a predetermined angle.)
 Regarding claim 20,
“The cooking device of claim 16, wherein the first and second knob rings have annular shapes that surround the first knob and the second knob, respectively, and each include a protrusion that protrudes upward at an upper portion of the annular shapes to accommodate the respective display units.” (
This limitation is duplicating the limitations of first knob module to a second knob module. Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the first knob module that controls temperature to control time as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Moreover, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B.
Fig. 7 of Wiley teaches knob, ring, and protrusion.
Wiley teaches a display on knob, and a protrusion on knob ring. It would have been obvious to rearrange the display from knob to the protrusion on knob ring. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature setpoint may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Wiley further teaches “the display on the knob is never hidden by the rotation” in column 3, lines 5-10. The same motivation is applied to the knob ring when the ring is designed to adjust temperature. Additionally, Wylie teaches placing the display unit directly adjacent to the knob unit such a way that the display is never hidden. This motivation gives two obvious to try options to place the display unit- either on the knob or on the ring. MPEP 2143.E.
Furthermore, placing the display on the ring instead of knob is rearrangement of parts, wherein the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
Response to Arguments
Applicant’s arguments filed on May 16, 2022 with respect to claim(s) 1-20 have been considered but are not persuasive. 
The applicant amended claims 1 and 16; and argued on pages 10-15 of the Remarks that this makes the invention distinguishable over the primary combination of references. However, a new ground of rejection is made in view of prior art as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761